763 N.W.2d 797 (2009)
2009 ND 49
In the Matter of the Reciprocal DISCIPLINE OF William E. THOMS, a Person Admitted to the Bar of the State of North Dakota.
No. 20090100.
Supreme Court of North Dakota.
April 6, 2009.

SUSPENSION ORDERED
PER CURIAM.
[¶ 1] On March 12, 2009, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of William E. Thoms, a person admitted to the bar of the State of North Dakota.
[¶ 2] The Record reflects that the Colorado Supreme Court filed its Order on March 17, 2006 approving a conditional admission of misconduct and suspending Thoms from the practice of law in Colorado for a period of six months with five months stayed upon the successful completion of a three-year period of probation. By Order dated June 15, 2006, Thoms was reinstated to the practice of law in Colorado. Subsequently, upon receipt of a Stipulation agreeing that Thoms was not in compliance with the practice monitoring conditions of his probation, the Colorado Supreme Court filed its Order on October 16, 2006, revoking Thoms' three-year period of probation, vacating the stay on the remaining five-month suspension, and suspending Thoms from the practice of law in Colorado for a period of five-months effective November, 17, 2006. See, People v. Thoms, Colo. O.P.D.J. No. 06PDJ14, October 17, 2006.
[¶ 3] The Record further reflects on July 24, 2007, the Disciplinary Board Chair executed a Notice and Order under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Colorado was received. The notice informed Thoms he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.
[¶ 4] Disciplinary Counsel was unable to locate Thoms to accomplish service until June 14, 2008, when the Record reflects Thoms' admission of service of the Notice and Order at a Minnesota address. Thoms did not serve or file a response to the notice.
[¶ 5] On March 12, 2009, the Disciplinary Board forwarded its recommendation under N.D.R. Lawyer Discipl. 4.4(D) to the Supreme Court. The Disciplinary Board recommends that Thoms be suspended from the practice of law for six months. The Court considered the matter, and
[¶ 6] ORDERED, William E. Thoms is suspended from the practice of law for six months, effective May 1, 2009.
[¶ 7] FURTHER ORDERED, William E. Thoms comply with N.D.R. Lawyer Discipl. 6.3 regarding notice.
[¶ 8] FURTHER ORDERED, William E. Thoms comply with N.D.R. Lawyer Discipl. 4.5 regarding reinstatement.
[¶ 9] GERALD W. VANDE WALLE, C.J., MARY MUEHLEN MARING, CAROL RONNING KAPSNER and DANIEL J. CROTHERS, JJ., concur.
*798 [¶ 10] The Honorable DALE V. SANDSTROM, deeming himself disqualified, did not participate in this decision.